Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/21 was filed after the mailing date of the Notice Of Allowance on 11/30/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art Hall-Tipping teaches: analyzing the datum and the game element to determine a need to modify the game element; in response to a determination of the need to modify the game element, modifying the game element to decrease a skill level associated with the computing game; and implementing the modified game element in conjunction with a playing session of the computing game.
	The prior art fails to teach: collecting, by a camera configured to monitor motions of a player of a computing game, a set of information relating to the player prior to the playing of the computing game by the player; mapping the set of information to correlate a datum of the set of information to a particular game element of the computing game, wherein the datum comprises the speed with which a player performed a move in a prior playing session of the computing game and is an indication of a decreased ability of the player to play the computing game.

Regarding independent claim 8, the closest prior art Hall-Tipping teaches: a processor; a non-transitory computer readable storage medium coupled to the processor; and 
	The prior art failed to teach: collecting, by a camera configured to monitor motions of a player of a computing game, a set of information relating to the player prior to the playing of the computing game by the player; mapping the set of information to correlate a datum of the set of information to a particular game element of the computing game, wherein the datum comprises the speed with which a player performed a move in a prior playing session of the computing game and is an indication of a decreased ability of the player to play the computing game.

Regarding independent claim 15, the closest prior art Hall-Tipping teaches: A computer programming product, comprising: a non-transitory computer readable storage medium; and logic, stored on the computer readable storage medium for execution on a processor, for: analyzing the datum and the game element to determine a need to modify the game element; in response to a determination of the need to modify the game element, modifying the game element to decrease a skill level associated with the computing game; and implementing the modified game element in conjunction with a playing session of the computing game.  


Regarding independent claim 21, the closest prior art Hall-Tipping and Vernal teaches: A method, comprising: Page 5 of 13Amendment and Remarks Accompanying RCE analyzing the datum and the game element to determine a need to modify the scoring algorithm; in response to a determination of the need to modify the game element, modifying the scoring algorithm; and implementing the modified scoring algorithm in conjunction with a paying session of the computing game.
	The prior art fails to teach: collecting , by a camera configured to monitor motions of a player of a computing game, a set of information relating to the player, wherein the information is collected prior to the playing of the computing game by the player; mapping the set of information to correlate a datum of the set of information to a scoring algorithm of the computing game, wherein the datum comprises the speed with which a player performed a move in a prior playing session of the computing game.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715